Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one player of video configured with executable instructions . . . .” in claim 1, “the receiver is configured with executable instructions for embedding . . .” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation “wherein the receiver is configured”. There is insufficient antecedent basis for this limitation in the claim. The claim seems to be referring to a previously cited “receiver” however, the receiver fails to exist. Therefore, these citations are vague and confusing because it is unclear what feature or element is further limited by this language.
Claims 9-10 depend from an indefinite base claim and are thus themselves indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,912,986 B2 Eyer et al (hereinafter ‘Eyer’).
Regrading claim 1, Eyer discloses a system (Fig. 1A, system 110) comprising: at least one source of video, the source of video configured with executable instructions for embedding in at least one frame of original video at least one visible watermark (column 14, lines 60-63, wherein the present disclosure thus supports a method of camouflaging the metadata 322 in the video data 316 so that a portion of active video (potentially visible to the viewer) is used to convey the metadata 322.) established at least in part by a portion of the frame less than one hundred per cent (100%) of the frame having pixels altered from the original video (column 4, lines 5-13, and column 8, lines 21-25) wherein the metadata is embedded as a watermark in the video data. Although the present disclosure is primarily described using a watermark embedded in as less than 110% of the frame, of a video frame, the watermark may be embedded in other lines or other predetermined portions of the frame. The present disclosure is described herein as a system and method for distributing metadata embedded in video data, and includes a content source that embeds the metadata into the video data, wherein In the FIG. 2 embodiment, the CPU 212 may be implemented to include any appropriate and compatible microprocessor device(s) that preferably execute software instructions to thereby control and manage the operation of the content source 114.); and at least one player of video configured with executable instructions for identifying the watermark (column 17, lines 45-51, wherein in step 832, the extraction module 622 of the television 122, as the player, extracts the located metadata 322 from the video data 316. . . . the television 122 determines symbol values of the watermark representing the embedded metadata based on the luminance values in pixels of a portion (e.g., first line) of a video frame of the content, as illustrated in FIG. 8E) and based thereon accessing a link to the original video or metadata associated with the original video or both the link to the original video and metadata associated with the original video (column 18, lines 4-8, wherein in step 834, the metadata module 624 processes the extracted metadata 322 to successfully support appropriate advanced features, such as displaying one or more synchronized DOs 144 on the display 138, as the accessing a link to the original video, of the television 122).  
Regrading claim 2, Eyer discloses wherein the pixels altered from the original video are altered by shifting a brightness and/or color value of the pixels without disrupting an image shown in the frame (column 13, lines 6-7, wherein lower values of as brightness, can be used, to reduce visibility, alternative language as disrupting an image).  
Regrading claim 4, Eyer discloses wherein the watermark is repeated in the frame of video in at least two respective regions of the frame (column 13, lines 38-41, wherein due to the nature of video encoding, the integrity of metadata on line 1 has been found to be improved if the same data is repeated on line 2, as second region).  
Regrading claim 11, Eyer discloses a method comprising: re-recording an original video (column 16, lines 60-64, wherein in step 822 of FIG. 8B, a set-top box 118 or other appropriate entity (e.g., the television) receives and demultiplexes the distribution multiplex distributed by the content source 114 to produce compressed audio data and video data, as the re-recording); identifying a watermark in at least one frame of the original video (column 17, lines 45-51, wherein in step 832, the extraction module 622 of the television 122, as the player, extracts the located metadata 322 from the video data 316. . . . the television 122 determines symbol values of the watermark representing the embedded metadata based on the luminance values in pixels of a portion (e.g., first line) of a video frame of the content, as illustrated in FIG. 8E); based at least in part on the watermark (column 17, lines 45-51, wherein in step 832, the extraction module 622 of the television 122, as the player, extracts the located metadata 322 from the video data 316. . . . the television 122 determines symbol values of the watermark representing the embedded metadata based on the luminance values in pixels of a portion (e.g., first line) of a video frame of the content, as illustrated in FIG. 8E), providing a link to the original video, or providing metadata associated with the original video, or providing a link to the original video and providing metadata as the accessing a link to the original video, of the television 122).  
Regrading claim 12, Eyer discloses the method comprising: based at least in part on the watermark, providing a link to the original video (column 4, lines 20-26, wherein the television or other device processes the metadata, as the watermark, data to receive information that, for example, allows the viewing device to identify a channel currently being watched and recognize a channel change; to identify the content being viewed, as the original video, including short content such as interstitials; to discover a location for accessing additional information about the content (e.g., a URL of a remote server);).  
Regrading claim 13, Eyer discloses comprising: based at least in part on the watermark, providing metadata associated with the original video (column 4, lines 20-26, wherein the television or other device processes the metadata, as the watermark, data to receive information that, for example, allows the viewing device to identify a channel currently being watched and recognize a channel change; to identify the content being viewed, as the original video, including short content such as interstitials; to discover a location for accessing additional information about the content (e.g., a URL of a remote server);).  
Regrading claim 14, Eyer discloses comprising: based at least in part on the watermark, providing a link to the original video and providing metadata associated with the original video (column 1, line 61 through column 2, line 1, wherein the method embedded as a watermark in a first portion of a video frame of the content. Symbol values of the watermark embedded in the video frame are determined by the circuitry based on luminance values in pixels of the first portion of the video frame of the content to extract the metadata).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer in view of US 2015/0086067 A1 to Mehta et al (hereinafter ‘Mehta’).
Regrading claim 3, Eyer discloses wherein the pixels altered from the original video establish a quick response (QR) code (para [0053], wherein watermark information is gathered and converted into an image watermark with unique identifiers, .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer in view of US 2015/0016661 A1 to Lord.
Regrading claim 5, Eyer does not specifically discloses wherein the original video comprises a computer simulation. Lord discloses the original video comprises a computer simulation (para [0256], wherein auxiliary data signals may be encoded within motion imparted to an object. For example, in a simulator ride (i.e., a type of amusement park or fairground ride, in which a platform on which a patron is seated is moved above by a set of computer-controlled hydraulic legs), subtle motions, tilts or vibrations can be added, as an auxiliary data signal, to the larger-scale platform motion.). Eyer and Lord are combinable because they both disclose video watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the original video comprises a computer simulation, of Lord’s system with Eyer’s because simulation 
Regarding claim 6, Eyer does not specifically disclose wherein the original video comprises a video of real-world activity. Lord discloses the original video comprises a video of real-world activity (Para [0154], wherein for live events, as real-world activity, or live events playing pre-recorded (or not pre-recorded material), the ID is inserted by watermarking performed live by inserting that ID as part of the AV production flow at the sound booth.). Eyer and Lord are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the original video comprises a video of real-world activity, of Lord’s system with Eyer’s because the watermark ID for the event allows instant identification by the content hosting systems, cloud storage systems, social networking systems, and the like (Para [0169]).
Regarding claim 7, Eyer does not specifically disclose wherein the metadata comprises haptic generation metadata. Lord discloses the metadata comprises haptic generation metadata (Para [0253], wherein the found metadata (or other captured or uploaded content) can then be transmitted to (or otherwise be made accessible to) the device that captured or accessed the content on which the query was based (e.g., for rendering--via imagery, sound, haptic cues, etc.--to a user of the device).). Eyer and Lord are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the metadata comprises haptic generation metadata, of Lord’s system with Eyer’s as alternative receipt of query results .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eyer in view of US 2016/0150297 A1 to Petrovic et al (hereinafter ‘Petrovic’).
Regarding claim 8, Eyer does not specifically disclose wherein the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video. Petrovic discloses the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video (Para [0016], wherein the processor executable code, upon execution by the processor, additionally causes the device to embed one or more symbols of a new watermark message in the primary content such that boundary locations of the one or more symbols of the new watermark message coincide with boundary locations of one or more symbols of the one or more pre-existing watermark messages. The new watermark message includes a server code field and an interval code field that indicate availability of a second metadata associated with the primary content. The processor executable code, upon execution by the processor, also causes the device to transmit information associated with the new watermark message to a server device associated with the content distributor, where the transmitted information including timing information associated with the new as the substitute watermark, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content). Eyer and petrovic are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video, of Petrovic’s system with Eyer’s because the system can provide plurality metadata that can enable presentation of a first program or service, or a second program of service, respectively, at the client device (Para [0017]).
Regarding claim 9, in the combination of Eyer and Petrovic, Petrovic further discloses wherein the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video along with metadata associated with the copy of the original video (Para [0016], wherein, the processor executable code, upon execution by the processor, also causes the device to transmit information associated with the new watermark message to a server device associated with the content distributor, where the transmitted information including timing information associated with the new watermark message, as the substitute watermark, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content).).  
as the substitute, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662